Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 1 of 13 - Page ID#: 511




                  SHR1NERS CIRCUS                                                                                                        w
                            SPONSORED liY C| MiCHEL FAMILY

                          Friday, October    14, 2016 at 7:00 pm
                                       , .e.-t    •
                                                                     r--’’

                                 'UlJfkfA JUk
                                           5-

                                         '                                                                         \{,
                                  ■ ■                  ’        . V- Y , ,                                                    •
                                                                                             Vv                           '
                                                                                                                                  Ifc.

                                                                                                                                    >
                  J
                                                                                                                              W'


          -m.
                                  M
                                                                                                    V
                                                                                             ▼_



          .'•^T
                  *
                  /                                                                                                                *%■
                  t/ir
                                                                                                  ■■.   ■




                                                            r             \
                                             »!                      t\
                                                  ►»

                                                                     \
                                        * .*
                                                  1   .-■   •
                                                                     •\           % /\                                                               P”

                                                                *'
                                                                                                                    A ''I
          k^C
          £&          w
                                 ★

                                 ^=z
                                              •        *
                                                           **                             vii
                                                                                         ★"                                              J
                                                                                                                                         t   t


                                                                              - F/',^>'’-v ff
                             ♦
                                                                                         ■   -•.


                                             tyaxctd*.
                                             Zi                                                             ■ ni
                                                                                                                                                 *
                                                                                    t^r ■
                                                       •         >?           ^    -T'ar :                          1 v

                                 For Tickets call 859.583.1716
                      Tickets are S 10.00 • Children 12 anti under are FREE.

                  LANCAS   TERGStreet RANDter..CO    M
                      • 117 Lexington
                  859.585.1716         • Lancas KY 40444




                                                                                                                                             EXHIBIT A
Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 2 of 13 - Page ID#: 512




                 Certificate ofAppreciation
                                Presented to

                 C J MicfieC and Famify
                 For tfteir continuedsupyort to tfic
                    2015 Ofeifca Shrine Rodeo
               Your sujyjort fias made this a cjt it success
         ■fi


       iPUjja
        ,1,   "Having Fun-Hefping Kids"
        lr
    Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 3 of 13 - Page ID#: 513

                                                                                                     ‘V*




                                                                                                                                                                                      ti--




                                         *7   *

                                                                                                                                                                                                      1




                                                  r                                 s*              '4--J" '
                                         ' 4      *
                                                                                                                 ,'r
                                                                                                                                                            xl
                                 Xi*                                  ,y.                                                            i‘V.'/



                            S8
                                                                                                                             ,                    !>/
                                                      Cv^'w                                                                                            l;   :-■ J




                                                                                                                                                             ■


                                                                                  XK

                                                                                                                                              '• ■*r
                                                                                                                                                                 ■rtoX'H /&
                                                                                                                     .r>:.i'
                        5
        If.   V;   •.
                                 K
                                                                                                                                                                     •«         *,"          V*

                            dl                                                                                                                                         #
                                                                                                                                                                    *1 ■


                                                                                                                                                                            •'';*!%     •••'{%
#r v% A.                             t                                  *\>                                                                                                r.

                                                            Vm'.SW' . • *              ^:-v”■                 4
                                                                                                           .,... •
                                                                                                                 ^                                                  •

  5f.                                                            >•
                                                                  • iV'                                        •-x
   ■?.                      .*                        *'“■'■                i                                    l
                                                                                                   ;:,
                                                                            V>-
                                                                                                                     ' ■ ■: mr
        #'                               , Vi «„
                                                                                                                                                                        I
                                                                                                                       •■'
                                                                                  * * • A - ■- ■




          *-            ■/.a;«v                                 • »             »■
                                                                                                                                 v
                                                                                                                                               • ■<*£                         t?;
                                                                                                                                                                            -;.k
              ^ ' ' ' e                                     *                                                                                                                   ^Sl^V             8

                             ••-** , ;•                 ■        .'■•* •Jk>.                                    ^.'feZ’-^S/EITHCS


                                                                                                   ■■■
    Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 4 of 13 - Page ID#: 514

     r
                                  a




                                 Presented to

                      The Muchell Family
                           In appreciation
                        for your partnership
                       with the fourth annual
                        Oleika Pro Rodeo
                          r<va
                                                  iHOOBO^SEBiaSS


                             November 21 -22, 20114

           Ir




i
                      Jk
                                                          *:■
               res<
               r. ;nted                  k

                  Michel                if
         In
      PartnerTh^^"^                                   Wmi^
                 - r your                    i
                                                       I
                                                                    *
                           I third rannual                      r

           Oleika Pro Rodeo                                             W




           November 22-23,2013                        r

                                                  v
                                              7
                                             f
                                                                                        Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 5 of 13 - Page ID#: 515




                            m                                               i
                                                                            -"..,F.,
                                                                            ¡*ad¡|t
                                                                            'dl




V '                                                                                (»
IJ;ff        Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 6 of 13 - Page ID#: 516




        c
        I
        Q
                                                        f li|



                                                        A]


                                           a;   4




                                                                                              » j



                                                                         r
                                                                     V




                QU.^
                                                                W'
            p*'“ ^
             OiJjFisMn
             0ltutrot'S
                                                                                                    (
                                                                             L
                                                    I
                                                        1


                                                                                 .




                                                                                     k




                   *                                                             II I    II
Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 7 of 13 - Page ID#: 517




       o




               rm+

                                                  •t -mm


                            Presented to
                        CJ Michel                                         :
                     In appreciation
                  for your partnership

   >
                 with the second annual                                  i
                01                * rine Rodeo
                                                                               I
                                                           SKIES


           *            November 16-17, 2011
                                                                    ♦




                       ■
Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 8 of 13 - Page ID#: 518




                          ß)få:tlå;å ffi,rito'
                                               A.A O.N.M        S
     /t, rr,.., i,r,         J/        ,              /,         ,/'
                            ( ¡¡/¿¡'rrrtfr                    t',t,'
                                 ,/        '¡/"
                                           /'

    Ùltts is trr rtrtifu thrrt:
                                                                                            "í-'
                                                                                             i{
                                                                                                      1
                                                                                                      !./
                                                                                                            -t    I ". .i-

                                                     'y'r7.ir, rrr/r,   !/ 'l/ /¿'// 'tt'/' "t tt'lt'Ût                   rttt   l1 '/
              I ,, -',,t,,t /ttt ( ' /7iut/'   '1/

                                  llisttnitrrt glrr'I lårr!1i;:i'
                                                                                   f /t'r ,,tr,, t, ,7
                                                                                     t/   tl //t ¡ /t               ltt
                                                                                                             //           "'/'¡"/'


                                                                                            . J/ 1-'
                                                                                   k "r',-, !.'. / r-t:/'r'
                                                                                                i',                                      ¡;   ñ
                                                                                               ¡,1,' '       ,,,,          '/' / t/'
Case: 5:18-cr-00084-KKC
               æ57 n Doc #: 52-1 Filed: 05/16/19 Page: rrj
                                                        9 of
                                                           , ?13 L¡
                                                                 - Page
                                                                    lt  ID#: 519




           All Videos 9 for No. 9 LIVE Audio Clips Black




           Gameday

                          Presented   nv'!'   SeatGeek




             1967 Saints team reunion celebration recap
             A look at the 1967 team reunion celebratlon
             presented by CJ Michel in New Orleans for the
             Saints 50th season in November 2O16.
Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 10 of 13 - Page ID#: 520




                            z0L5     - 20L6
       COMMUNITY TICKET PARTNER
             The lVeq, Orleans Pelicans Organization
                                Recogni¡es



          CJ ilIíchel
                         ^%caÑ2n
              In
          Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 11 of 13 - Page ID#: 521
 (http://www.nt       TEAMS   w    NBA sToFE (HTTp://w\ /w.NBA.cOM/cLoBAt-/SToREUNKHANDLER.HTML)                           NBA LEAGUE pAss (/PEUCANS/LEAGUEPASS/PR|C|NG)




                                                                     a

                                                                  ila         UPCOI{IINE EVENTS
                                                                             Af fHE sNtoDÍHlE Klll6          CENÍER ¡
                                                                                                                          'lvr''




                                                                                                                                                            LaweMudoch NBAEIA9W


    Pelicans honor Community Ticket Partners: December 7
    Posted: Dec 15,2015

    During halftlme of tho New Orleans Pelicans game aga¡nst Boston on Monday, Dec. 7, Commun¡ty Ticket Partners J¡m Garner, Gerry Sweeney (represented by Jennifer
    Grigsby), Scott Sulivan, Danny Banks, C.J. Michel and Sammy Zito (represented by Barry Boud¡eaux), were presented a plaque from Senior Vice Presidont of Tcket Sales
    Michael Stanfield acknowl€dging thêir inveslm6nt in the communlty.

    Each partner purchased up to 30 season tick€ts to donate to United Way or a charity of their own choice. Th¡s donat¡on equates to 1,000 children or ¡ndividuals having thê
    opportunlty to attend a Pelicans game.

    "Sher Gamer has been committed to the rebuilding of New Orleans post-Katrlna and ¡nstitutions like the Pelicans," said Garner, who i with Sher Garner Chaill Rlctêr Klêln
    and Hhilbert. 'l/\b want to support the Pêlicans helping lhe community."

    "WêhavefourfacilitièshLoulsianasolhecommunityprogramisgreat,'sa¡dSweeneyof                    RainCll.'Wecanglvêbacktothecommunitiesthatweliveandworkin."

    "lt's always great to give back to lhe community and be able to provide opportunities to those who otherwise wouldn't be able to attênd Pelicans games," said Sullivan of
    Reslorative Breast Suryery. "The Pelicans having this program made it a no-brainer to participate in this program.'

    "This is our second year doing it and we feel it's important to givê back to the community and help kids in the c¡ty attend a gamê," said Blanks of Pontchartra¡n Parlners.
    "The Pel¡cans are so great in the community and we just want to help however we can."

    'l   love to help people and klds in the community,' sa¡d Mlchel w¡th C.J. M¡chel lndustrial Se¡vlces.   'lt's   grêat to be able to give them an opportunity."




https://www.nt¡a.comlpelicans/news/pelicans-honor-commun¡ty-ticket-partners-0                                                                                           317119, 9|O2 pM
                                                                                                                                                                             Page 1 of 5
 Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 12 of 13 - Page ID#: 522




                                                                   -                                                      cja




   0/e/rfa S/ii//ie v ¥e/np^                                           /
                                                                       I
                                                                                                                          v   ?




                                                                                          .
                                 V
                                      (jsulteAy f'5fy(e/it$*>u /tip                                                   ■I!
                                       « 55S'i (i to certify t/iat                                                                1
                                           <36, (MW\tSteM                                                                     Ml

      a(MiiM’ t/r<4                  Osatleiy bWet/tSenJiip at a/i ac^/istofetfijenwid of
                                 fbo/tatio/i of'Sfi/ne cutfMuppo'rf

t/lrit //a* co/ttiMe/gieatfy /o Me iucceii of Ofeifa                                               ienipfe

        UH'dieM //My (mffi/xj /la/*/! a toflen of U/tceie fvM&p.
                                 'J/Jti 2/rf </ay of&\o0f//^ei, 30/-5

                                                                                         ((faifei           fiBltniAicf
             A
                             s
        i*
                                                                                                   QRjKOK&'I
                                 ■9    \

                                                                                    —
                             —
                                                              :x
                                                                                          •w - •      ■>-
                                                                                                            >•,    •' *
                                                                           - 'v -       ~'-
                                                        •%.
                     v
                 \
                         V             N     V   \ N-              V
                                  \
Case: 5:18-cr-00084-KKC Doc #: 52-1 Filed: 05/16/19 Page: 13 of 13 - Page ID#: 523




                                       W                                                      eh
                                                                                                    \




            STMVMN L" BNSF{MAR                          (,i( :)'\ l,l .l;i.-Nt( l) Jt


         lTo -{t Jc.'\\'hrrrrr j}hesrlìr'csrttls        ('ontc, þrcctin¡¡: 'lfopru fø, õ-fiqt
                                                 -:ho[f

                         uÞ'lortor"c¿fufe
                                                             L-. .tJ. fficÍrø[,                    8r.
                                               /, (r ¡nntat¿,m'r/ M

         iï:i t,F:,l il'iå-            l.L      it-{l'' l+{.       -*: ÐæH-æHÐã--

    . ./   ,l, rrl,a ,r'r,7/'r,i //,"., /trr¿.ri ,r'r'//, ,r//                          l/*   u7'rfø,7tt1ar#y*ø       *r¿
                        u','/rr   r,   ., n'   1 r /1 /7 ¡',; //ttte   r¿n'   h a/y'eah,on'aty"




    Éû   Itf I




                                                                                                        9;y yi*y*"
           nt


                                                                                         Representat ive         Hoffuan
